THIS CONTRIBUTION AGREEMENT (this “Agreement”) is entered into as of the 10th
day of September, 2007, by and among NNN HEALTHCARE/OFFICE REIT HOLDINGS, L.P.,
a Delaware limited partnership (the “Borrower”), and the parties from time to
time executing this agreement as Subsidiary Guarantors (such parties are
hereinafter referred to collectively as the “Subsidiary Guarantors”; the
Borrower and the Subsidiary Guarantors are sometimes hereinafter referred to
individually as a “Contributing Party” and collective as the “Contributing
Parties”).

WHEREAS, pursuant to that certain Loan Agreement dated as of September 10, 2007,
among Borrower, the Banks thereto and LaSalle Bank National Association, as
Agent (such agreement, as the same may have been or may from time to time be
amended, modified, restated or extended, being hereinafter referred to as the
“Loan Agreement”), the Banks have agreed to extend financial accommodations to
the Borrower;

WHEREAS, as a condition to the execution of the Loan Agreement, the Banks have
required that Subsidiary Guarantors execute and deliver a Joinder Agreement
whereby Subsidiary Guarantors have become a “Guarantor” under a certain
Guaranty, dated of September 10, 2007 (such agreement, as the same may have been
or may from time to time be amended, modified, restated or extended, being
hereinafter referred to as the “Guaranty”);

WHEREAS, pursuant to the Guaranty, the Subsidiary Guarantors have jointly and
severally agreed to guarantee the obligations described in the Guaranty (the
“Guaranteed Obligations”);

WHEREAS, either (i) Borrower is the owner, directly or indirectly, of at least a
majority of the issued and outstanding Equity Interests in each Subsidiary
Guarantor, or (ii) each Subsidiary Guarantor is the owner, directly or
indirectly of a substantial amount of the Equity Interests in Borrower;

WHEREAS, the Borrower and each of the Subsidiary Guarantors, though separate
legal entities, are mutually dependent upon each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interest to obtain financing from the Agent and the Banks
through their collective efforts; and

WHEREAS, Borrower and Subsidiary Guarantors will derive substantial direct or
indirect economic benefit from the effectiveness and existence of the Loan
Agreement;

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, and to induce the Borrower to enter into the Loan Agreement and the
Subsidiary Guarantors to enter into the Guaranty, it is agreed as follows:

1. Definitions. Capitalized terms used herein that are not otherwise defined
herein shall have the meanings ascribed thereto in the Loan Agreement.

2. Contribution.

(a) To the extent that a Contributing Party shall, under the Guaranty, make a
payment (a “Guarantor Payment”) of a portion of the Guarantor Obligations, then
such Guarantor shall be entitled to contribution and indemnification from, and
be reimbursed by, the other Contributing Parties in an amount equal to the
amount derived by subtracting from any such Guarantor Payment the “Allocable
Amount” (as defined herein) of such Contributing Party; provided, however, that
no Contributing Party shall be liable hereunder for contribution,
indemnification, subrogation or reimbursement with respect to any Guarantor
Payment for any amounts in excess of the “Allocable Amount” (as defined herein)
for such Contributing Party.

(b) As of any date of determination, the “Allocable Amount” of each Contributing
Party shall be equal to the maximum amount of liability which could be asserted
against such Contributing Party hereunder with respect to the applicable
Guarantor Payment without (i) rendering such Contributing Party “insolvent”
within the meaning of Section 101(32) of the Federal Bankruptcy Code (the
“Bankruptcy Code”) or Section 2 of either the Uniform Fraudulent Transfer Act
(the “UFTA”) or the Uniform Fraudulent Conveyance Act (the “UFCA”) or the
fraudulent conveyance and transfer laws of the State of Illinois or such other
jurisdiction whose laws shall be determined to apply to the transactions
contemplated by this Agreement (the “Applicable State Fraudulent Conveyance
Laws”), (ii) leaving such Contributing Party with unreasonably small capital,
within the meaning of Section 548 of the Bankruptcy Code or Section 4 of the
UFTA or Section 5 of the UFCA or the Applicable State Fraudulent Conveyance
Laws, or (iii) leaving such Contributing Party unable to pay its debts as they
become due within the meaning of Section 548 of the Bankruptcy Code or Section 4
of the UFTA or Section 6 of the UFCA or the Applicable State Fraudulent
Conveyance Laws.

(c) The Contributing Parties acknowledge and agree that their rights hereunder
are and shall remain subordinate to the rights of the Agent and the Banks under
the Loan Agreement and all other Loan Documents to receive payment in full of
the Obligations.

3. No Impairment. This Agreement is intended only to define the relative rights
of the Contributing Parties, and nothing set forth in this Agreement is intended
to or shall reduce or impair the obligations of the Subsidiary Guarantors to pay
any amounts, as and when the same shall become due and payable in accordance
with the terms of the Guaranty. The parties hereto acknowledge that the rights
of contribution and indemnification hereunder shall constitute assets in favor
of Subsidiary Guarantors to which such contribution and indemnification is
owing.

4. Effectiveness. This Agreement shall become effective upon its execution by
each of the parties hereto and shall continue in full force and effect and may
not be amended, terminated or otherwise revoked by any Contributing Party until
all of the Guarantor Obligations shall have been indefeasibly paid in full (in
lawful money of the United States of America) and discharged and the Loan
Agreement and financing arrangements evidenced and governed by the Loan
Agreement shall have been terminated, except as to any Subsidiary Guarantor upon
its release from the Guaranty under the terms of the Loan Agreement or as
approved by all of the Banks.

5. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois (without giving effect to the
conflict of laws rules of any jurisdiction).

6. Third Party Beneficiary. The Contributing Parties agree that Agent has a
valid interest in the terms of this Agreement pursuant to the Loan Agreement,
the Guaranty and the Indemnity Agreement. The Contributing Parties further agree
that until all obligations of the Contributing Parties under the Loan Agreement,
the Guaranty and the Indemnity Agreement are fully performed and the obligations
of the Banks to extend Loans and issue Letters of Credit has terminated, Agent
shall be an express third party beneficiary of this Agreement with the right to
enforce the terms and provisions hereof.

7. Counterparts. This Agreement and any amendment hereof may be executed in
several counterparts by each party on a separate counterpart, each of which when
so executed and delivered shall be an original, and all of which together shall
constitute one instrument. In proving the Agreement, it shall not be necessary
to produce or account for more than one such counterpart signed by the party
against whom enforcement is sought.

[CONTINUED ON NEXT PAGE]

1

IN WITNESS WHEREOF, each party has executed and delivered this Agreement, under
seal, as of the date first above written.

BORROWER:

NNN HEALTHCARE/OFFICE
REIT HOLDINGS, L.P.,
a Delaware limited partnership

By: NNN Healthcare/Office REIT, Inc.,

a Maryland corporation,
its sole general Partner

By: /s/ Andrea R. Biller
Name: Andrea R. Biller
Title: Executive Vice President


SUBSIDIARY GUARANTORS:

 
NNN HEALTHCARE/OFFICE REIT QUEST DIAGNOSTICS, LLC, a Delaware limited liability
company
By: NNN Healthcare/Office REIT Holdings, L.P., a Delaware limited partnership,
its sole member
By: NNN Healthcare/Office REIT, Inc., a Maryland corporation, its
General Partner
By: /s/ Andrea R. Biller
Name: Andrea R. Biller
Title: Executive Vice President

  NNN HEALTHCARE/OFFICE REIT TRIUMPH, LLC, a Delaware limited liability company
By: NNN Healthcare/Office REIT Holdings, L.P., a Delaware limited partnership,
its sole member By: NNN Healthcare/Office REIT, Inc., a Maryland corporation,
its General Partner By: /s/ Andrea R. Biller Name: Andrea R. Biller Title:
Executive Vice President NNN HEALTHCARE/OFFICE REIT TRIUMPH, LLC, a Delaware
limited liability company By: NNN Healthcare/Office REIT Holdings, L.P., a
Delaware limited partnership, its sole member     By: NNN Healthcare/Office
REIT, Inc., a Maryland corporation, its     General Partner     By: /s/ Andrea
R. Biller     Name: Andrea R. Biller     Title: Executive Vice President

2